    Case 2:18-cv-00503-JTM-JCW Document 143 Filed 09/06/19 Page 1 of 1



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA



ROBERT JONES                                    CIVIL ACTION


VERSUS                                          NO: 18-503


LEON CANNIZZARO JR. ET AL.                      SECTION: “H”(1)


                                   ORDER

        IT IS ORDERED that a telephone status conference is SET for
September 9, 2019 at 2:00p.m. Counsel for Plaintiff shall initiate the call and
consolidate all parties onto one line before contacting chambers at 504-589-
7585.
        IT IS FURTHER ORDERED that the parties shall fax to 504-589-
7521 by September 9, 2019 at 9:30a.m. a letter outlining the issues to be
discussed at the telephone status conference.


            New Orleans, Louisiana, on this 6th day of September, 2019.


                                    ______________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE
